DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

December 27, 2010

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

FY 2010 CHIPRA Performance Bonuses

This Informational Bulletin is to announce the release of the FY 2010 Children’s Health
Insurance Program Reauthorization Act (CHIPRA) Performance Bonuses. We are pleased to be
able to award over $200 million in bonuses to 15 States this year. As you know, CHIPRA
established Performance Bonuses to support State efforts to improve enrollment and retention of
eligible children in Medicaid. The Performance Bonuses provide additional federal funding for
qualifying States that have taken specific steps to simplify Medicaid and CHIP enrollment and
renewal procedures and have also increased Medicaid enrollment of children above a baseline
level. The amount of the award correlates with the percentage increase in enrollment above the
baseline -- the more children States enroll, the higher the bonus. States that achieve more than a
10 percent increase in enrollment receive an even larger (“Tier 2”) bonus.
The enrollment increases in the qualifying States ranged from 6% to 36%; and 10 of the 15
States had enrollment increases of more than 10%, qualifying them for a Tier 2 award. All
States that received a Performance Bonus in 2009 qualified again for 2010; five of the States
receiving bonuses this year are newly qualifying States.
(See http://www.insurekidsnow.gov/images/chipra_award_chart_pdf.pdf for a detailed listing of
each State’s bonus award criteria.) The simplification measures that help States qualify for the
bonuses will have a long-term positive impact on access to coverage and continuity of care into
the future and moves us further down the path to 2014.
The HHS Press Release announcing the bonuses is available at
http://www.hhs.gov/news/press/2010pres/12/20101227a.html and the New York Times piece can
be accessed at
http://www.nytimes.com/2010/12/27/health/policy/27medicaid.html?_r=1&ref=politics

Page 2 – CMCS Informational Bulletin
A list of the States receiving FY 2010 Performance Bonuses is below. A national summary Fact
Sheet is available at http://www.hhs.gov/news/press/2010pres/12/fy2010_chipra_factsheet.pdf
and a State-by-State narrative can be accessed at
http://www.hhs.gov/news/press/2010pres/12/fy2010_chipra_stateprofiles.pdf
FY 2010 Performance Bonus Awards
Alabama
$54,965,407
Alaska
$ 4,408,789
Colorado
$13,671,043
Illinois
$14,962,171
Iowa
$ 6,760,901
Kansas
$ 2,578,099
Louisiana
$ 3,555,853
Maryland
$10,549,086
Michigan
$ 9,268,552
New Jersey $ 8,788,959
New Mexico $ 8,553,431
Ohio
$12,376,346
Oregon
$15,055,255
Washington $17,607,725
Wisconsin
$23,076,127
Total:
$206,157,744

The success of these 15 States complements other national and State efforts to enroll all eligible
uninsured children in Medicaid and CHIP. Under Secretary Sebelius’ Connecting Kids to
Coverage Challenge, States, federal partners, and diverse organizations from throughout the
country are taking action to get kids enrolled. For more information on the Secretary’s challenge
visit www.insurekidsnow.gov.
I hope you will find this information helpful. Thank you for your continued commitment to the
success of these critical health coverage programs and Happy New Year!

